676 S.E.2d 898 (2009)
STATE
v.
Daniel Easley DEFOE.
No. 161P09.
Supreme Court of North Carolina.
April 27, 2009.
Daniel Shatz, Assistant Appellate Defender, for Defoe.
H. Dean Bowman, G. Patrick Murphy, Special Deputy Attorney Generals, Michael Parker, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 27th day of April 2009 by State of NC for Extension of Time to File Response to Petition:
"Motion Allowed. State of NC shall have up to and including the 20th day of May 2009 to file and serve his/her response with this Court. By order of the Court in conference this the 27th day of April 2009."